Citation Nr: 0216490	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 

2.  Entitlement to an increased rating for right cervical 
muscle strain, currently rated as 20 percent disabling. 


(The issues of entitlement to service connection for a 
psychiatric disorder and bilateral hearing loss will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1975 to July 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  various rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disorder and bilateral hearing loss pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claims for VA compensation benefits. 

2.  In an April 1985 rating decision, the RO denied 
entitlement to service connection for a nervous condition, 
finding that there was no evidence in service of later 
diagnosed paranoid schizophrenia; the veteran was duly 
notified of the decision by a letter dated April 30, 1985, 
but did not enter notice of disagreement with this decision 
within one year of such notice.  

3.  The evidence associated with the claims file subsequent 
to the April 1985 RO rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.

4.  The veteran's service-connected right cervical muscle 
strain is manifested by not more than moderately severe 
impairment of Muscle Group XXII, and not more than moderate 
limitation of motion of the cervical spine.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied service 
connection for a nervous condition became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2002).  

2.  The evidence received subsequent to the RO's April 1985 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a psychiatric disorder have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159).  

3.  The criteria for a rating in excess of 20 percent for 
service-connected right cervical muscle strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.20, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Code 5290, 
4.73, Diagnostic Code 5322 (2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The duty to notify provisions of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
also apply to claims to reopen based on new and material 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that, in this appellant's case, on 
the appealed issues currently before the Board, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In light of the finding that new and material evidence has 
been presented and in reopening the claim for service 
connection for a psychiatric disorder, the Board finds that 
no further evidence is necessary to substantiate the 
veteran's claim to reopen.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  As indicated above, upon reopening of the claim 
for service connection for a psychiatric disorder, the Board 
is undertaking additional development, including request for 
a VA psychiatric examination and medical nexus opinion. 

In the rating decisions, statements of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to reopen a claim for 
service connection for a psychiatric disorder and to 
establish a disability rating higher than 20 percent for 
service-connected right cervical muscle strain.  The March 
2001 statement of the case and the November 2001 supplemental 
statement of the case advised the veteran of the specific 
provisions of the Veterans Claims Assistance Act of 2000.  VA 
informed the veteran that it was providing the veteran a VA 
compensation examination.  The veteran was notified that, if 
he identified any source of evidence pertinent to his claims 
and submitted a release for the records (VA Form 21-4142), VA 
would help him obtain these records by making a direct 
request for them.  Thus, the veteran has been advised as to 
what evidence and information is his responsibility to obtain 
and submit and which portion VA will attempt to obtain on his 
behalf, in accordance with 38 U.S.C.A. § 5103(a).  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  With regard to the purported records of 
treatment of the veteran by a Dr. Harris (identified as Dr. 
Brown at the hearing), the record also reflects that this 
physician is deceased; therefore, there is no additional duty 
to assist regarding this issue because no reasonable 
possibility exists that further assistance in the form of 
requesting such medical records would aid in substantiating 
the claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  The appellant 
was afforded a personal hearing before the RO in July 2001.    

The veteran was afforded various VA compensation examinations 
for the right cervical muscle strain disability, including in 
November 1998, which included medical etiology opinions 
differentiating neck symptomatology.  Accordingly, no further 
notice to the veteran or assistance in acquiring additional 
medical evidence is required by the new law or regulations.  

II.  Reopening of Claim for Service Connection for 
Psychiatric Disorder

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, in an April 1985 rating decision, the RO denied 
entitlement to service connection for a "nervous 
condition," finding that there was no evidence in service of 
later diagnosed paranoid schizophrenia.  The veteran was duly 
notified of the decision by a letter dated April 30, 1985, 
but did not enter notice of disagreement with this decision 
within one year of such notice; therefore, the April 1985 RO 
rating decision became final.  

In October 2000, the veteran requested that a claim for 
psychiatric disorder be reopened.  Through his 
representative, the veteran contends that his in-service 
complaints of nervousness (January 14, 1976) and treatment 
for enteritis may have been early manifestations of his 
subsequent psychiatric disorder, which was first diagnosed 
after service in 1984 and subsequently variously diagnosed. 

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c)).  As the veteran in this 
case filed his claim to reopen in October 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material requirement, the changes to the definition 
of new and material evidence at 38 C.F.R. § 3.156(a) do not 
apply; the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, in the December 2000 rating decision and March 
2001 statement of the case during the appeal, it appears that 
the RO implicitly determined that new and material evidence 
had been presented and reopened the veteran's claim for 
service connection for a psychiatric disorder, and considered 
that issue on a de novo basis.  Regardless of the actions of 
the RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's April 1985 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for a psychiatric disorder.  The basis of the 
April 1985 denial of claim was that there was no evidence of 
"mental problems" in service, or of manifestations of 
paranoid schizophrenia to a degree of 10 percent within one 
year of service separation.  This determination was based on 
a review of service medical records and a March 1985 VA 
compensation examination report, which reflects a history of 
nervous breakdown and hospitalizations in 1984 and January 
1985, and a diagnosis of sub-chronic paranoid type 
schizophrenia in partial remission. 

The new evidence of record since the April 1985 rating 
decision includes private treatment records and 
hospitalization reports and statements and personal hearing 
testimony from the veteran.  The additional medical evidence 
reflects a change in diagnosis, including diagnoses of 
polysubstance dependence, schizoaffective disorder, anxiety 
disorder, and bipolar disorder.  At a personal hearing at the 
RO in July 2001, the veteran testified as follows: he did not 
go to a doctor prior to service for any psychiatric problems; 
during service he felt scared, then paranoid, although he was 
not treated for these symptoms during service; he saw a Dr. 
Brown after service in 1980; he later went for treatment at 
the Madison Center, and had been treated since 1980; and he 
was in receipt of disability benefits from the U.S. Social 
Security Administration.  

The Board notes that the bases of the April 1985 rating 
decision denial included that there was no evidence of 
"mental problems" in service, including no evidence in 
service of later diagnosed paranoid schizophrenia.  When 
viewed in connection with evidence previously assembled of 
service medical records reflecting complaints of 
"nervousness" in January 1976, and in light of the fact 
that the reported records of private psychiatric treatment in 
1980 are no longer available, the Board finds that the 
additional medical evidence and hearing testimony associated 
with the claims file subsequent to the RO's April 1985 rating 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a psychiatric disorder.  
Accordingly, the Board finds that the evidence received 
subsequent to the RO's March 1995 rating decision denial is 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
have been met to warrant reopening of the claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.1105; 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).  

III.  Increased Rating for Right Cervical Muscle Strain

In January 1994, the veteran filed a claim for service 
connection for a "neck condition."  A January 1998 Board 
decision granted service connection for chronic right 
cervical muscle strain.  The Board decision specifically 
limited the grant of service connection to chronic cervical 
muscle strain, and denied service connection for any disc 
abnormality.  (A March 2000 Board decision found that the 
January 1998 Board decision to deny service connection for 
disability involving cervical vertebrae was not clearly and 
unmistakably erroneous, so should not be revised or 
reversed.)  A February 1998 RO rating decision implemented 
the grant of service connection for chronic cervical muscle 
strain and assigned an initial rating of 20 percent, 
effective from January 31, 1994.  The veteran was notified of 
this decision by letter dated February 19, 1998.  In February 
1998, the veteran entered notice of disagreement with the 
rating assigned.  The RO issued another rating decision in 
May 1998.  The RO issued a statement of the case in September 
2000.  After issuance of the statement of the case, the 
veteran did not enter a substantive appeal until March 8, 
2001.  As the veteran's substantive appeal was received more 
than 60 days following issuance of the statement of the case, 
and more than one year from issuance of notice of the rating 
decision (on February 19, 1998), the March 2001 VA Form 9 did 
not constitute a timely appeal to either the February 1998 or 
May 1998 rating decision assignment of ratings, and the 
February 1998 and May 1998 rating decisions became final.  

The March 2001 VA Form 9 does, however, constitute a timely 
substantive appeal to a March 2000 rating decision.  In 
October 1998, the veteran entered a claim for increased 
rating for service-connected cervical muscle strain.  In a 
rating decision issued on March 20, 2000, the RO denied an 
increased rating (in excess of 20 percent) for service-
connected chronic right cervical muscle strain.  The veteran 
entered notice of disagreement with this decision in July 
2000; the RO issued a statement of the case in September 
2000; and the veteran entered a timely substantive appeal, on 
a VA Form 9, which was received on March 8, 2001, thus 
perfecting appeal of the issue of entitlement to an increased 
rating (in excess of 20 percent) for service-connected 
chronic right cervical muscle strain.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is essential, in determining the 
level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  
38 C.F.R. § 4.55(a).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. 
§ 4.56(c).

The veteran's service-connected right cervical muscle strain 
has been rated as 20 percent disabling under Diagnostic Code 
5322, which is indicative of moderately severe impairment of 
Muscle Group XXII.  The functions of Muscle Group XXII are 
rotary and forward movements of the head, respiration, and 
deglutition.  To warrant a 20 percent rating under Diagnostic 
Code 5322, the evidence must demonstrate moderately severe 
impairment to Muscle Group XXII.  To warrant a 30 percent 
rating under Diagnostic Code 5322, severe impairment to 
Muscle Group XXII is required.  38 C.F.R. § 4.73.  

For a moderately severe muscle injury, 38 C.F.R. § 4.56 
contemplates the following:  (i) Type of injury.  Through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement), if 
present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2002).

Severe muscle injury under 38 C.F.R. § 4.56 encompasses the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement), worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function  38 C.F.R. § 4.56(d)(4) (2002).

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)
	Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2002).

Diagnostic Code 5290 provides that moderate limitation of 
motion of the cervical spine warrants a 20 percent rating.  
Severe limitation of motion of the cervical spine warrants a 
30 percent rating.  38 C.F.R. 4.71a.

The veteran contends that his service-connected right 
cervical muscle strain "is getting progressively worse" so 
as to warrant an increased rating in excess of the 20 percent 
rating assigned.  

The record reflects that the veteran suffered muscle pain and 
spasm during service in 1979, and recurrent neck pain after 
service, diagnosed as cervical muscle strain.  The medical 
evidence reflects that the veteran had limitation of motion 
of the neck bilaterally, with pain on motion, and with 
tenderness along the paraspinous area.  

After a review of the evidence, the Board finds that the 
veteran's service-connected right cervical muscle strain is 
manifested by not more than moderately severe impairment of 
Muscle Group XXII, and not more than moderate limitation of 
motion of the cervical spine.  A May 1998 VA compensation 
examination reflects the veteran's reports of constant neck 
pain, and findings of only very mild, if any, tenderness in 
the right paracervical muscles.  Ranges of motion were 
recorded as turning of the head to the left 60 degrees with 
pain and to the right 40 degrees with pain.  Clinical 
findings were of asymmetric paracervical muscles, but no 
evidence of spasm.  At the November 1998 VA compensation 
examination, the veteran complained of a constant pain in the 
cervical spine with intermittent shooting pain when he awoke, 
which did not interfere with his employment in sales.  
Examination revealed a normal looking neck.  Ranges of motion 
were recorded as forward flexion of 50 degrees, extension 
posteriorly of 26 degrees, tilt to each side of 28 degrees, 
rotation to the left of 48 degrees, and rotation to the right 
of 49 degrees, each measure reportedly limited by pain from 
any further motion.  The examiner entered a diagnosis of 
subjective complaint of neck and upper back pain with limited 
range of motion.  In May 2000, the veteran went to an 
emergency room for complaints of right upper back pain of one 
day duration.  At the personal hearing at the RO in July 
2001, the veteran testified as follows: he was not on 
medication for his neck but the Medical Center was authorized 
to give him a shot of morphine if he had a spasm; turning his 
head too much made his neck worse; he thought he had 
limitation of motion of his neck; the neck disability did not 
affect the ability to trim shrubs; and he worked about 15 
hours per week.  

The 20 percent rating currently assigned residuals of the 
veteran's service-connected right cervical muscle strain 
under Diagnostic Code 5322 accounts for the veteran's 
subjective complaints of neck pain, moderate limitation of 
motion of the cervical spine, including due to painful 
motion, and any mild tenderness.  The Board finds that these 
symptoms represent not more than a moderately severe muscle 
injury disability under Diagnostic Code 5322, which 
specifically contemplates the veteran's consistent complaint 
of the cardinal sign or symptom of muscle disability of neck 
pain, and perhaps some change of strength and endurance as 
reflected by the finding of asymmetric paracervical muscles; 
however, the veteran's service-connected right cervical 
muscle strain disability does not even demonstrate much of 
the remaining criteria contemplated for a 20 percent rating 
for moderately severe muscle disability.  38 C.F.R. § 
4.56(d)(3).  The evidence does not demonstrate that the 
veteran's service-connected right cervical muscle strain more 
nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 5322 for severe muscle injury.  The 
evidence does not demonstrate severe muscle injury 
disability, including based on the extent of involvement due 
to the type of injury, any history of prolonged 
hospitalization and treatment, consistent complaint of 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, inability 
to keep up with work requirements, objective findings to 
indicate wide damage, swelling and hardening of muscles 
abnormally in contraction, or any significant loss of 
strength, endurance, or coordinated movements.  38 C.F.R. § 
4.56(d)(4).  Inasmuch as the medical evidence does not 
establish that this disability more nearly approximates 
severe muscle injury, the Board concludes that the criteria 
under Diagnostic Code 5322 for a rating in excess of 20 
percent for service-connected cervical muscle strain have not 
been met.  

As indicated, the Board finds that the veteran's service-
connected right cervical muscle strain is manifested by not 
more than moderate limitation of motion of the cervical 
spine, as indicated by ranges of motion of 50 degrees in 
forward flexion, 26 degrees in extension, 28 degrees tilt 
bilaterally, 48 degrees in left rotation, and 49 degrees in 
right rotation, limited to these measures by pain.  The 
currently assigned 20 percent disability rating contemplates 
moderate limitation of motion of the cervical spine under 
Diagnostic Code 5290.  Even with consideration of factors 
indicated by 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, 
especially painful motion, the evidence still does not 
demonstrate more than moderate limitation of motion to 
warrant a rating in excess of 20 percent rating under 
Diagnostic Code 5290.  38 C.F.R. § 4.71a.  Painful motion is 
considered limited motion only from the point that pain 
actually sets in or impedes motion.  See Schafrath, 1 Vet. 
App. at 592; VAOPGCPREC 9-98.  Other than the veteran's 
reported constant pain, and pain on motion testing, clinical 
findings are not so significant as to demonstrate disability 
that would manifest in more than moderate limitation of 
motion.  Clinical findings revealed no muscle spasm, and 
minimal or questionable tenderness.  The evidence does not 
demonstrate limitation of motion of the cervical spine that 
more nearly approximates severe limitation of motion as 
contemplated by a 30 percent rating under Diagnostic Code 
5290.  38 C.F.R. 4.71a.

Apparently unaware of the January 1998 and March 2000 Board 
decisions, in April 2001 the veteran's representative wrote 
that there were "medical examinations that show 
radiculopathy and bulge discs and therefore this service 
feels that [the veteran] would be more adequately rated under 
Diagnostic Code 5293."  The January 1998 Board decision 
specifically granted service connection only for chronic 
right cervical muscle strain, and denied service connection 
for "disc protrusion" or any disc abnormality.  In addition 
to two Board decisions, including the veteran's challenge to 
this very finding in the January 1998 Board decision, by the 
rating decisions, statement of the case, and supplemental 
statement of the case, the veteran and his representative 
have been put on notice regarding this final denial of 
service connection for disc abnormality.  The requested 
rating under Diagnostic Code 5293 is not warranted because 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14.  

For these reasons, the Board finds that the criteria for a 
rating in excess of 20 percent for service-connected right 
cervical muscle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 
4.55, 4.56, 4.71a, Diagnostic Code 5290, 4.73, Diagnostic 
Code 5322 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected right cervical muscle 
strain disability has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating muscular or orthopedic 
disability for any period during the pendency of the claim.  
The evidence reflects one brief private emergency room visit 
for complaints of neck pain, and testimony and medical 
opinion evidence that the cervical muscle strain did not 
impair the veteran's ability to work.  The schedular rating 
criteria contemplate all of the veteran's symptoms, including 
limitation of motion of the cervical spine, including due to 
painful motion and tenderness, and muscle injury signs and 
symptoms, including pain and muscle hardness.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal of entitlement to a higher rating for 
service-connected right cervical muscle strain.  The weighing 
of the evidence includes the veteran's personal hearing 
testimony, which the Board considered and weighed against the 
other evidence of record; however, as the preponderance of 
the evidence is against the veteran's claim for a higher 
rating for service-connected right cervical muscle strain, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim for service connection 
for a psychiatric disorder is granted to this extent only. 

An appeal for a rating in excess of 20 percent for right 
cervical muscle strain is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

